DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation (BRI) using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. See MPEP § 2181, subsection I.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(1) a treatment machine with which the treatment fluid is introduced into the body of the patient and with which waste fluid is withdrawn from the body of the patient in claims 9 and 25. The disclosure and applicant’s arguments (7/19/21) have this as a hemodialysis machine, without further details. Therefore, it is assumed that the structure for this machine for the specific function is known in the art.
(2) a controller that has a memory and that is configured to … 

(4) the controller is further configured to cause a balance to be maintained between amounts of the treatment fluid administered to the patient and waste fluids withdrawn from the patient as in claims 14, 30.
Applicant argues, “Regarding "a controller," Applicants respectfully submit that a controller and memory are well understood to refer, for example, to a chip-based microprocessor and a chip-based storage device for storing data and/or program instructions, and that one of skill in the art would recognize these terms as referring to tangible things that they could hold in their hand.” [underline for emphasis]. In response, a controller can be a microprocessor, or a PLC, that are commonly in use. However, that is not what is in the claim. The microprocessor is also configured in a certain way. This requirement also is observed at a time frame “at the time the invention was made”. Example, a cell phone will not do a job, but a cell phone loaded with an app (configured) for the purpose would.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
	Arguments regarding claim interpretation: Claim interpretation under 35 USC 112, 6th paragraph, is based on the claim language and how the claim is interpreted based on applicant’s disclosure, absent sufficiently identifiable structure in the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 9 and 25: the limitation, “the controller being further configured to control operation of the valves to administer heated treatment fluid from the batch container to the patient at a predefined flow rate and to control operation of the treatment machine to withdraw waste fluid from the patient” invokes 112, 6th, and is indefinite because of lack of or missing details in the specification. Only one valve is disclosed, valve 2280, connecting the batch container 2230 to the “machine”. No structure is provided in the disclosure or claims as to how “the controller being further configured to control operation of the valves to administer heated treatment fluid from the batch container to the patient at a predefined flow rate and to control operation of the treatment machine to withdraw waste fluid from the patient.” 
The element in claim 9, “valves that selectively open and close the fluid paths of the fluid circuit” is unclear and indefinite. The term “selectively open and close” has no disclosure to understand what specific sequences of selection of the valves are employed, and how this is structurally presented.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 9: The element, “valves that selectively open and close the fluid paths of the fluid circuit” is unclear and indefinite. The term “selectively open and close” has no disclosure to understand what specific sequences of selection of the valves are employed, and how this is structurally presented. 
with reference to fig. 9A [emphasis] is new matter. Applicant argues, citing the paragraph [00103] of the amended specification and [0063] of the original specification, “the devices and methods of each embodiment can be combined with or used in any of the other embodiments,” (a boiler plate language), which when conveyed to the amended spec becomes new matter, because whatever was intended in [0063] of original specification would pertain only to that disclosure, not to the portion added later-on. Therefore, any other combination of the concentrate and batch bags would be new matter (such as in Fig. 9A) in the amended specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

(f) he did not himself invent the subject matter sought to be patented.

Claim(s) 9-16, 19, 20, 25-32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 102(a/e/f) as being clearly anticipated by Burbank et al WO/2003/103533, published 8/12/2003 (corresponding US publication 2005/0209547 used in the rejection.)

    PNG
    media_image1.png
    267
    738
    media_image1.png
    Greyscale

A screen capture of the relevant portion of applicant’s ADS, filed 2/4/19, to correct the filing receipt, is provided herein as evidence that applicant’s effective filing date is later than the publication date of the reference, and later than the priority date June 6 2002 of the reference.
	This reference, which has a different inventive entity compared to the instant application. Applicant had amended the specification and the drawings on 7/1/2020, incorporating the details from this reference into the instant application, upon the examiner’s inquiry of 5/1/2020, with a restriction requirement. 
Applicant’s figures 19-29 exactly match the figures 1-11 of this reference (except the part numbers for the addition of an extra digit) and therefore, the claims are clearly anticipated by this reference. The corresponding descriptions also match the disclosure added by amendment. 
Applicant in the arguments cited support concentrate container, batch container and their fluidic linkage to Fig. 19 and [0075] in the amended disclosure. Burbank has this in fig. 1 and [0053 and [0055].  
“Presterilized consumable unit” is not a structural limitation in an apparatus claim. Nonetheless, “fluid approved for injection” in Burbank [0055] implies pre-sterilized. To relevant disclosure includes at least Figure 19 and paragraph [0075], which discloses that source fluid 2150 can be "one or more containers of constituents which, when combined, form a proper replacement fluid" which is one embodiment of a concentrate container and a batch container.” Applicant also argued, citing the paragraph [00103] of the amended specification and [0063] of the original specification, “the devices and methods of each embodiment can be combined with or used in any of the other embodiments,” (a boiler plate language), which when conveyed to the amended spec becomes new matter, because whatever was intended in [0063] of original specification would pertain only to that disclosure, not to the portion added later-on. Therefore, any other combination of the concentrate and batch bags would be new matter (such as in Fig. 9A) in the amended specification.
	Concentrate container fluidly connected to batch container – see [0055], which teaches that the container 196 of fig. 1 is one or more containers of constituents.
Fig. 1 of Burbank is copied herein with annotations. Structure claimed is clearly shown in the figure; the same with fig. 3, which shows the treatment machine in relation with other parts as in “configured.” That is, Burbank has identical configuration and arrangement as claimed. Terms such as ‘predefined flow rate’ are not structural but only process related. Regarding pressure property of the filter, see TMP sensor in figures as well as TMP in [0064]. Conductivity sensor: [0087] and elsewhere. Concentrate is dialysate [0022], but this is not a patentable limitation in the apparatus claim. Controller configurations are summed up in claims 68-70, as claimed. Nonetheless, configuring or 


    PNG
    media_image2.png
    793
    932
    media_image2.png
    Greyscale

Arguments traversing this rejection: Regarding the argued element as not taught by Burbank, as shown above in the rejection, applicant’s support for that claim element can only be from fig. 19 and [0075], which is taught by Burbank.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented 

Claims 9-16, 19, 20, 25-32, 35 and 36 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Collins et al (US 2004/0045881) in view of Faict et al (US 5,925,011).
The examiner is being mindful of the indefiniteness issues while examining the claims on merits. Applicant’s claims are directed to a fluid treatment system that comprises a water source, connecting lines, a filter, the filter controlled to limit the transmembrane pressure, heater, heater controls, disposable batch container, a pump to convey fluids through the filter to the batch container, replacement fluid/concentrate container, treatment fluid exhaustion (volume) control, balancing system to maintain balance between the fluid administered and withdrawn from a patient, conductivity measurement, and a controller with memory and user interface. 
Collins teaches the apparatus as generally claimed, as can be observed in the figures. Collins apparatus is associated with a dialysis machine (40) [0015]. Figures 1A and 1B are copied herein, side-by-side, for illustration. Collins teaches a water source 44 and concentrate source 42 (concentrate containers implied if not explicit) connected through a proportionating system through a flow balance system (fig. 1A) through interconnecting lines or tubing into redundant sterile filters 93/95 and to collection (batch) bags 98 (fig. 1B).

    PNG
    media_image3.png
    586
    643
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    685
    468
    media_image4.png
    Greyscale


Collins in the figures copied herein clearly shows the conveyance of fluid from the source 44 through pressure regulator 152, line 154, check-valve 66, connection 76 through sterilizing filter 95 into batch bags 100. (Please note that figures 1A and 1 B are split from one figure at line A-A). Thus Collins have the capability to covey concentrate solution or water to the batch bags. [Underline in response to arguments]. This teaching shows that both the water, and the concentrates are filtered through the sterile filters as required in certain claims. The term “disposable” does not further limit the claims because anything and everything is disposable; so are pre-sterilized and consumable – not structural limitations. Collins have pressure regulation at 152 in the feed water supply line to the sterile filter. Paragraph [0021] teaches how to set the pressure 
The elevation of the batch container is of no patentable significance since an elevation is not claimed. The batch containers in Collins are, nevertheless, elevated to a certain elevation as seen in the figures and would have a corresponding head pressure – see also [0036]. Regarding a pump for pumping fluid into the batch container from the source, such a pump is implied in fig. 1. A pump 16 is shown as pumping source fluid from container 12 to the batch bags in the other figures. A common control system is also taught in fig. 4B [0032-0033]. Thus claims 1-3 are anticipated by Collins.
Collins is silent on the heater and heater controls as recited.  Also not explicitly recited are the control unit controlling the pump to pump fluids through to the batch bags and further through to the patient and return from the patient. This latter part is understood as obvious from the dialysis machine 40 of the figures, which functions to maintain balance in the patient by infusion and withdrawal [0003].
Providing a heating system to maintain the fluid temperature in dialysis or other blood purification systems is also well-known, and is not patentable unless otherwise shown. Providing heaters to containers in dialysis systems are also known. See, for example, Faict, which teaches a dialysis system in which containers may be heated in different ways, like placing containers in heaters (col. 4 lines 55-58), wrapping heaters around (col. 10 lines 5-8), or in-line heating.  It would have been obvious to one of ordinary skill in the art to use the teachings of Faict in the teaching of Collins to provide the purified water and dialysis solutions according to the prevalent standards. Regarding the timing for the heater activation responsive to the treatment time, this is  prior to administration to the patient.
Regarding the functional elements in the claims, Collins teachings are capable of such functions. Claim limitations to water or concentrate or dialysis fluids is only material worked upon, and is not patentable elements in an apparatus claims. Nevertheless, these are taught by both references. Process volume control, with respect to the rinse volume is taught by Collins [0036]; full volume control is taught in [0026]. Conductivity sensing and controls, as well as alarms and safety – [0027]. Stopping pumps when the bags are full is implied, and obvious to one of ordinary skill.
Having a user interface with a controller is implied or obvious to program or set the controller. Time stored in memory or timed operation (functional) is not a patentable limitation in that all computers and control systems have such features. Also automating manual processes is not a patentable invention unless otherwise shown. See MPEP. 2144.04.
37 C.F.R. 1.104   Nature of examination
C(2) In rejecting claims for want of novelty or for obviousness, the examiner must cite the best references at his or her command. When a reference is complex or shows or describes inventions other than that claimed by the applicant, the particular part relied on must be designated as nearly as practicable. The pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified [Emphasis added]


Arguments traversing this rejection: addressed in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISHNAN S MENON/           Primary Examiner, Art Unit 1777